In the Missouri Court of Appeals
              Eastern District
JUNE 24, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99990    ARTHUR REED, APP V STATE OF MISSOURI, RES

2.    ED99999 STATE OF MISSOURI, RES V JASON BIRDNO, APP

3.    ED100144 JOSEPH WRIGHT, ET AL, APP V. LIBERTY SURPLUS, RES

4.    ED100343 R. SUTBERRY, RES V TRANS WORLD AIR, APP & SIF, APP

5.    ED100361 SUNTIDE HOMES, LLC, RES V. BARBARA LAWRENCE,
      APP

6.    ED100383 ROBERT EATON, RES V. CMH HOMES, INC., ET AL, APP

7.    ED100404 THOMAS BRONIEC, ET AL, APP V CITY OF DELLWOOD,
      RES

8.    ED100405 ARCHIE BLANKENSHIP, APP V STATE OF MISSOURI, RES

9.    ED100648 RA HAKEEM, APP V. EXPRESS SERVICES & DES, RES

10.   ED100654 C. BROWN, RES V CITY OF COTTLEVILLE, APP & DES
      RES

11.   ED100681   CHRISTOPHER BAUER RES V L.E. SAUER MACHINE CO
      APP